Order filed, March 25, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NOS. 14-15-00032-CR
                                   14-15-00033-CR
                                ____________

                         LINDA WOODMAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                  On Appeal from the 147th District Court
                           Travis County, Texas
        Trial Court Cause Nos. D-1-DC-14-904028, D-1-DC-14-904029


                                     ORDER

      The reporter’s record in this case was due December 31, 2014. See Tex. R.
App. P. 35.1. On January 21, 2015, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Kimberly Lee, the court reporter, to file the record in this appeal
within 30 days of the date of this order.         No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Kimberly Lee does not timely file the record as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM